 

=

Case 2:19-mj-04570-CG Document1 Filed 12/27/19 Page 1 of 4

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT “NED thes SS coun
MEXICO

for th
- or the . DEC 97 .
District of New Mexico 2 019 te Ky
, , MITCHEL: R. ELFER
United States of America ~LERK OF COURT Ss
wi
Ledalbys Arias-Almeyda )  CaseNo. | C] - A57TOMT

)
)
_ )

 

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of December 24, 2019 ___ in the county of Dona Ana in the
= _ District of New Mexico , the defendant(s) violated:
Code Section Offense Description
Title 18, U.S.C. 111(a)(1) Assaulting a Federal Officer Involving Physical Contact

This criminal complaint is based on these facts:
See attached affidavit.

@ Continued on the attached sheet.

Complainant's signature

 

Special Agent Matthew Ray __
Printed name and title

 

Sworn to before me and signed in my presence.

Date: ‘Ze Bid y

City and state: ___Las Cruces, New Mexico Carmen E. Garza, U.S. Magistrate Judge
Printed name and title

 

 

Judge's signature

 

 
 

Case 2:19-mj-04570-CG Document1 Filed 12/27/19 Page 2 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

AFFIDAVIT FOR COMPLAINT

I, Matthew Ray, being duly sworn, hereby depose and state as follows:

1. This affidavit is made in support of a criminal complaint charging Ledalbys
Arias-Almeyda (Arias-Almeyda) with a violation of Title 18 U.S.C. § 111(a)(1), which makes
it a crime for any person to assault, resist, impede, intimidate or otherwise interfere with a
federal officer while engaged in or on account of the officer’s official duties, when the acts
involve physical contact.

2. I am a Federal Bureau of Investigation (FBI) Special Agent (SA) currently
assigned to the Albuquerque Division, Las Cruces Resident Agency. I have been employed by
the FBI since July 2018. As an FBI SA, I am charged with investigating various violations of
federal statutes including violations of 18 U.S.C. § 111(a)(1), assaults on federal agents.

3. | am familiar with the facts and circumstances of the investigation into Arias-
Almeyda. The information set forth in this affidavit has been derived from my own
investigation or communicated to me by other sworn law enforcement officers or reliable
sources. I have not included all facts known to me concerning this matter, but only facts
necessary to set forth probable cause.

4, On December 24, 2019, Border Patrol Agent (BPA) A. M. was on duty assigned
to the Mount Cristo Rey area in Sunland in Park, New Mexico. BPA A.M. was in uniform
bearing the insignia of the USBP.

5. In the early morning hours of December 24, 2019, BPA A.M. received a sensor
alarm notification of movement near Mount Christo Rey. BPA A.M responded in a marked
USBP vehicle to the location of the alarm. BPA A.M. saw a group of at least ten people
moving toward the United States from Mexico. BPA attempted to deter the group from
entering the U.S. by verbally instructing them to turn south. Upon hearing BPA A.M.’s
command, the group began to run toward the U.S.

6. BPA A.M. activated his Border Patrol vehicle’s lights and sirens and drove north

of the group. After again instructing the group to turn back, BPA A.M. dismounted his vehicle
 

 

Case 2:19-mj-04570-CG Document1 Filed 12/27/19 Page 3 of 4

and pursued the group on foot in an attempt to physically restrain an unidentified male
(UM1). While he was attempting to restrain UM1, Arias-Almeyda approached BPA A.M.
from behind and began to pull on his equipment in an apparent attempt to prevent BPA A.M.
from detaining UM1. Arias-Almeyda then bit BPA A.M on his right bicep, breaking the skin.

i. BPA A.M. released UM1 and attempted to subdue Arias-Almeyda. UM | picked
up a large rock. When BPA A.M. turned his attention to UM1, Arias-Almeyda picked up a
rock which she threatened to throw at BPA A.M.

8. BPA A.M. drew his service pistol and instructed UM1 and Arias-Almeyda to put
down the rocks. Both complied. BPA A.M. holstered his service pistol and moved to restrain
Arias-Almeyda. As he did so, UM fled the scene. After detaining Arias, BPA. A.M. detained
two more individuals, a female Y.G. and a male, S.A.. BPA A.M. transported the three
individuals to the Santa Teresa Border Patrol Station.

9. At Approximately 1:45 p.m. Federal Bureau of Investigation (FBI) Special
Agents (SA) conducted a custodial interview of Arias-Almeyda at the Santa Teresa Border
Patrol station. Arias-Almeyda stated that her native language was Spanish. The interview was
conducted with the assistance of an FBI Spanish interpreter who participated in the interview
via speaker phone to facilitate communication. Agents notified Arias-Almeyda of her
Miranda rights using an FBI Advice of Rights form printed in Spanish language. Arias-
Almeyda signed the Advice of Rights form and agreed to be interviewed.

10. After initially denying any physical altercation occurred, Arias-Almeyda admitted
to biting BPA A.M. on his right arm and then brandishing a rock. Arias stated that she
recognized BPA. A.M. to be an Agent of the United States Border Patrol before biting him.

11. Atall times relevant, BPA A.M. was designated as an officer of an agency of the
United States, and was engaged in the performance of his official duties, per 18 U.S.C. §
1114.

12. Assistant United States Attorney Richard Williams approved the Criminal
Complaint against Arias-Almeyda

13. Based on the foregoing, there is probable cause to believe Arias-Almeyda violated
Title 18 U.S.C. § 111(a)(1), assaulting a federal officer involving physical contact while the

officer was engaged in the performance of his official duties.
Case 2:19-mj-04570-CG Document1 Filed 12/27/19 Page 4 of 4

Vive Azz

Matthew Ray, Special Agent
Federal Bureau of Investigation

 

Sworn to before me this

Zo ] Way of December 2019.

COL.

——
CARMEN E GARZA

UNITED STATES MAGISTRATE JUDGE
